There being a right under this contract to keep it in force by the payment of an annual premium, the payment of the premium and the issuance of the receipt did not make a new contract of insurance. (Mutual Benefit Life Ins. Co. v. Robertson, 59 Ill. 123;  New England Fire and Marine Ins. Co. v. Wetmore, 32 id. 221; Herron v. Peoria Marine and Fire Ins. Co.
28 id. 235.) The decision in this case being bottomed on the erroneous premise that the renewal of the policy is, in effect, a new contract of insurance, I cannot concur. *Page 320